DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s petition under 37 CFR 1.78(c) filed 11/2/2021 to accept an unintentionally delayed claim under 35 U.S.C. 112(e) for the benefit of priority to Applicant’s prior-filed provisional application, was granted on 12/8/2021. See Pet. Dec. mailed 12/8/2021.
Claim Objections
Claim 3 is objected to because of the following informalities: “the U-shaped bend” in each of lines 3 and 4 should be –the first U-shaped bend--; “First” and “Second” in the last two lines of claim 3 should not be capitalized; and “bend” at the end of the claim should be amended to recite –bends.--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 5, 7, and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation "the gap" in the second to last line of the claim. There is insufficient antecedent basis for this limitation in the claim. It is additionally unclear as to whether “the U-shaped bend” in line 7 refers to the first or the second U-shaped bend.
Claims 5, 7, and 10 are each rejected as being dependent from a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 5, 7, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hatfield, U.S. Patent No. 7,950,180 B2, in view of Kang, KR 200468860 Y1 (English-language translation provided on PTO-892).
Re Claim 3, Hatfield teaches a fishing tackle device configured to attach to a fishing line (functional language that Hatfield is capable of—200 could be attached to a fishing line), comprising:
A shaft (shaft of 140; compare figure 2, with Applicant’s figures 10 and 11) with a tackle end (distal hooked end of 140; see figure 2) and a connecting end (end of 200 onto which 120 is looped; compare figure 2, with Applicant’s figures 10 and 11; see also Spec. at paragraph [0032]), where the connecting end is bent into a first U-shape (downwardly-facing U of 200; compare figure 2, with Applicant’s figure 10, illustrating first U-bend 18) with one leg (right leg in figure 2) of the U-shaped bend being the tackle end (compare figure 2, with Applicant’s figure 10) and the second leg of the U-shaped bend (left leg in figure 2) being further bent into a second U-shape (compare figure 2, with Applicant’s figure 10, illustrating second U-bend 17), facing the first U-shaped bend (see figure 2), with one leg (left leg in figure 2) of the second U-shaped bend being shared with the first U-shaped bend and the other leg of the U-shaped bend being substantially parallel to the shared leg of the first and second U-shaped bend (compare figure 2, with Applicant’s figure 10) and terminating between the See id.; compare figure 2, with Applicant’s figure 10.
Hatfield does not expressly teach a closing mechanism as recited. With respect to the closing mechanism, Hatfield teaches that a user closes eyelet gap 360 to prevent lure attachment 120 from slipping out using, for example, needlenose pliers. See 3:56-67.
 	Kang, similarly directed to a fishing tackle device (see Abstract and figures 10-12) configured to attach to a fishing line (40; see figure 8 and Abstract), comprising: a shaft (see figure 10) with a tackle end (end having 20; compare figure 10, with Applicant’s figure 10) and a connecting end (23, 32, 30, top portion of 10; compare figure 10, with Applicant’s figure 10 and Spec. at paragraph [0032]), where the connecting end is bent into a first U-shape (forming 30) with one leg (leg where reference line for 10 points in figure 10) of the U-shaped being the tackle end and the second leg (32, 23) of the U-shaped bend being further bent into a second U-shape (U-shape formed by bend between 32, 23; see id.), with one leg (32) of the second U-shaped bend being shared with the first U-shaped bend (see id.); teaches that it is known in the art to have a closing mechanism (60; see figures 10-12 and translation at page 3, paragraphs 4-7 (beginning “On the other hand,” ending “layer 32’.”)) on the shaft between the tackle end and the first U-shaped bend (see figure 10) that moves continuously between an open position away from the first U-shaped bend (see figures 10 and 11) and a closed position towards the first U-shaped bend (see figures 11 and 12), where the closing mechanism has a top end (top end of 60) facing the first U-shaped bend (see id.), a distal end (bottom end of 60) opposite the top end, and the top see id. and translation at page 3, paragraphs 4-7) and fills the gap between the non-shared leg of the first U-shaped bend and the shared leg of the second U-shaped bend. See id.
	It would have been obvious to a person having ordinary skill in the art at the time of Applicant’s invention to modify Hatfield to have a closing mechanism on the shaft between the tackle end and the first U-shaped bend that moves continuously between an open position away from the first U-shaped bend and a closed position towards the first U-shaped bend, where the closing mechanism has a top end facing the first U-shaped bend, a distal end opposite the top end, and the top end is shaped such that the closing mechanism, when in the closed position, fits within the connecting end between the first U-shaped bend and the second U-shaped bend (see Hatfield at figure 2 and 3:56-67 and Kang at figures 10-12 and translation at page 3, paragraphs 4-7, noting that combining the teachings of Hatfield and Kang results in the claimed feature because of the teaching in Kang of the closing mechanism closing the space between the two adjacent legs) and fills the gap between the non-shared legs of the first and second U-shaped bends (see above), in order to easily prevent the lure attachment member from slipping from the connecting end (see Kang at Abstract and translation at page 3, paragraphs 4-7), while improving the lifetime of the fishing tackle device by removing the need to constantly open and close the connecting end, i.e., bending and unbending the eyelet of Hatfield (see Hatfield at 3:56-65), which weakens the wire. Additionally, modifying Hatfield to have the closing mechanism of Kang eliminates the need for tools such as needlenose pliers. See id.
See Hatfield at figure 2.
Re Claim 7, Hatfield as modified by Kang teaches that the tackle end of the shaft is other tackle (hook). See Hatfield at figure 2; Kang at figure 10; see also Spec. at paragraph [0032], disclosing the “tackle end” as “where the tackle is attached or built in.”
Re Claim 10, Hatfield as modified by Lind teaches that the tackle end of the shaft connects to any other tackle (Hatfield hook; Kang hook). See Hatfield at figure 2; Kang at figure 10; see also Spec. at paragraph [0032], disclosing the “tackle end” as “where the tackle is attached or built in.”
Response to Arguments
Applicant’s arguments, filed 12/7/2021, with respect to the rejection(s) of claim(s) 3, 5, 7, and 10 under 35 U.S.C. 103 as obvious over the combined teachings of Hatfield and Lind have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hatfield and Kang. Kang teaches the closing mechanism as further recited. Lind is no longer relied upon in the current rejections, and Applicant’s arguments directed to Lind are therefore moot.
Applicant argues that “Hatfield teaches away from a repeatable and durable closing mechanism by emphasizing the expendability of the closing mechanism.” Rem. 35-36 (citing Hatfield 1:59).
“A reference may be said to teach away when a person of ordinary skill, upon reading the reference, would be discouraged from following the path set out in the reference, or would be led in a direction divergent from the path that was taken by the Ricoh Co., Ltd. v. Quanta Computer, Inc., 550 F.3d 1325, 1332 (Fed. Cir. 2008) (quoting Optivus Tech., Inc. v. Ion Beam Applications S.A., 469 F.3d 978, 989 (Fed. Cir. 2006)). A reference does not teach away if it merely expresses a general preference for an alternative invention from amongst options available to the ordinarily skilled artisan, and the reference does not discredit or discourage investigation into the invention claimed.  In re Fulton, 391 F.3d 1195, 1201 (Fed. Cir. 2004). Here, the teaching in Hatfield of using a tool to close the eyelet gap (360), does not discourage or otherwise disparage alternate means for closing the eyelet gap. See Hatfield at 3:56-67. Furthermore, Applicant’s argument does not address the Examiner’s determination that combining the teachings of Hatfield and Lind (now, Kang) would obviate the need to use an additional tool to close the eyelet gap.
Applicant argues that the modification to have the other leg of the U-shaped bend be substantially parallel to the shared leg of the first and second U-shaped bends, is not merely a change in shape. Rem. 36-37.
Applicant’s contention is moot, because the instant rejection of claim 3 does not include modifying the shape of the Hatfield as modified by Kang. Applicant’s amendment to include “substantially” parallel broadened claim 3, and is expressly taught by Hatfield. See rejection of claim 3, supra.
Applicant argues that “[d]ifferences between the current invention and prior art also include the continuous gradated nature of the closing mechanism (101) in the current invention.” Rem. 38. Applicant additionally provides other alleged benefits of the closing mechanism of the instant application. Id. at 38-39.
Applicant’s arguments are unpersuasive because they are not commensurate with the scope of the claims, which do not recite such features. For example, the claims do not require a “continuous gradated nature” of the closing mechanism; the closing mechanism “shaped such that as it is moved closer to the connecting end, the closing mechanism (101) takes up more space within the open-eye (17 and 18);” or the closing mechanism having “a greater range of closed positions.” See id.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LISA TSANG whose telephone number is (571)270-7271. The examiner can normally be reached M-F 8:30 a.m. - 5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua J. Michener can be reached on (571) 272-1467. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LISA L TSANG/Primary Examiner, Art Unit 3642